DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed April 26, 2021.  Applicant has amended claims 1-3.  Currently, claims 1-3, 6-18, 20 and 21 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20190705, 20200305, 20200727 and 20210116.

The rejection of claims 1-3, 6-18, 20 and 21 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dkidak et al, EP 3118298 A1, is maintained for the reasons of record.

The provisional rejection of claims 1-3, 6-18, 20 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-17 of copending Application No. 16/010,828 is maintained for the reasons of record.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the instant specification does not provide support for the newly added limitation “C6-8 alcohol ethoxylate surfactant” that appears in instant claim 1.  The examiner asserts that the specification does provide C6 alcohol ethoxylate surfactant”, but does not provide support for “C7-8 alcohol ethoxylate surfactants”.  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dkidak et al, EP 3118298 A1, does not teach or suggest in general a sprayable cleaning composition containing an alkyl ethoxylated anionic surfactant and an amine oxide surfactant in a ratio of from about 4:1 to about 1:1, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Dkidak et al clearly discloses a liquid hard surface composition containing 0.1-5% by weight of an anionic surfactant, such as alkoxylated sulphonate surfactants (see paragraphs 49 and 58), and 1.0-10.0% by weight of a nonionic surfactant, such as amine oxides (see paragraphs 38 and 46), per the requirements of the instant invention.  Furthermore, the examiner notes that Examples A-E contain a composition comprising 1.8% by weight of an anionic surfactant and 1.5% by weight of an amine oxide, which meets the surfactant ratio requirement of the instant invention.
Applicant further argues that Dkidak et al, EP 3118298 A1, does not teach or suggest in general a sprayable cleaning composition containing 1-15% by weight of a nonionic surfactant, wherein the nonionic surfactant consists essentially of a C6-8 alcohol ethoxylate surfactant comprising on average from about 3 to about 8 moles of ethylene oxide, as required by applicant in the instant claims.  However, the examiner 6-8 alkyl alcohols that contain 4-12 moles of ethoxylation (see paragraph 42), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 16/010,828 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 6, 2021